Exhibit 10.18




MASTER AGREEMENT


This Master Agreement (this “Master Agreement”) is dated as of May 28, 2011 (the
“Effective Date”) between StoneRiver, Inc., a Delaware corporation with offices
located at 2110 Wiley Boulevard, Cedar Rapids, IA 52404 (“StoneRiver”), and UTG,
Inc, a Delaware corporation with offices located at Springfield,
IL(“Client”)  Upon signing this agreement, the parties agree that the agreement
between Fiserv Solutions Inc. and United Trust Group, Inc., dated May 28, 2002,
is terminated and replaced by this Master Agreement on the Effective Date




StoneRiver and Client hereby agree as follows:


     1.   StoneRiver Services.  StoneRiver, itself and through its affiliates,
agrees to provide Client, and Client agrees to obtain from StoneRiver the
services (the “Services”) and products (the “Products”) (collectively, the
“StoneRiver Services”) described in the attached Exhibits for ID3.  Exhibits
attached as of the Effective Date are listed below.  The Exhibits set forth
specific terms and conditions applicable to the Services and/or Products.  The
Master Agreement with the Exhibits incorporated is collectively called the
“Agreement.”  The parties may add services and products to this Agreement by
signing an appropriate Exhibit to this Agreement.



Exhibit A -
Insurance     Processing     Services
Exhibit B -
Professional               Services
   
Exhibit C -
License  and  Service  for  Products



      2.  Fees for StoneRiver Services.  (a) General .Client agrees to pay
StoneRiver all of the following (collectively, “Fees”):



    (i)  Fees for StoneRiver Services monthly in arrears (unless otherwise set
forth in the Exhibits) as specified in the Exhibits A and B;



   (ii)  Out-of-pocket    and    other    additional charges for the month
pursuant to Section 2(b);



   (iii)  Reasonable travel and living expenses of any employees of StoneRiver
and its authorized contractors who render services at Client’s site in
connection with the activities described in this Agreement pursuant to Section
2(c);



(iv)
Taxes  as  defined  in  Section  2(d);  and
   
(v)
Fees for Products as specified in Exhibit C.





Upon notice to client, fees may be increased from time to time as set forth in
the Exhibits.  StoneRiver may increase its fees in excess of amounts listed in
the Exhibits in the event that StoneRiver implements system enhancements to
comply with changes in law, government regulation, or industry practices.



    (b)  Additional Charges.  Fees for out-of-pocket expenses, such as
telephone, microfiche, courier, and other charges reasonably incurred by
StoneRiver for goods or services obtained by StoneRiver on Client’s behalf shall
be billed to Client at cost plus the applicable StoneRiver administrative fee,
if any, set forth in the Exhibits.  Such out-of-pocket expenses may be changed
from time to time upon notification of a fee change from a vendor/provider, and,
as applicable, shall be incurred in accordance with StoneRiver’s then-current
corporate travel and expense policy.



    (c)  Travel and Living Expenses.   All travel and living expenses shall be
itemized on invoices submitted by StoneRiver and shall be incurred in accordance
with StoneRiver’s travel and expense policies.



    (d)  Taxes.      Client is responsible for and shall determine the
applicability, including the nexus, of any sales, use, excise, value added, and
other taxes and duties however designated levied by any taxing authority
(“Taxes”). StoneRiver shall add to each invoice any such Taxes relating to the
StoneRiver Services and remit them to the taxing authority.  In no event shall
Taxes include any levies by any taxing authority based upon StoneRiver’s net
income.



    (e)  Payment Terms.    Fees are due and payable monthly upon receipt of
invoice.  Client shall pay StoneRiver through the Automated Clearing House
unless otherwise set forth in the Exhibits.  In the event any invoiced amounts
remain unpaid 30 days after payment is due, Client shall pay a monthly late
charge of the lesser of 1.5% or the highest amount allowed by law.  Client shall
neither make nor assert any right of deduction or set-off from Fees invoiced for
StoneRiver Services.  If Client disputes any invoice item, Client shall pay the
undisputed portion and provide written notice to StoneRiver within 15 days of
the invoice date specifying in detail the nature of the disagreement. Client
also agrees to pay for all costs StoneRiver incurs in collecting any past due
Fees.



     3.  StoneRiver Obligations.   (a) Client Policies. While assigned to
provide Services at a Client location or otherwise visiting Client’s facilities,
StoneRiver employees will: (i) comply with Client’s reasonable safety and
security procedures and other reasonable Client rules applicable to Client
personnel at those facilities to the extent all such procedures and rules are
provided to StoneRiver in writing and in advance, (ii) comply with all
reasonable requests of Client personnel, as applicable, pertaining to personal
and professional conduct, and (iii) otherwise conduct themselves in a
professional and businesslike manner.



    (b)  Changes.     StoneRiver may make changes in its methods of delivering
the Services, including but not limited to operating procedures, type of
equipment or software resident at, and the location of StoneRiver’s service
center(s).  StoneRiver will notify Client prior to implementing any material
change that affects Client’s normal operating procedures, reporting, or internal
service costs.



    (c)  Client  Systems  Access.         If  StoneRiver accesses Client’s
networks and computer systems (“Client Systems”), StoneRiver will: (i) use this
access only to provide StoneRiver Services to Client; and (ii) ensure that the
StoneRiver System includes up-to-date anti-viral software designed to prevent
viruses from reaching Client Systems through the StoneRiver System.



    (d)   Error Correction.  In the event of an error or other default caused by
StoneRiver personnel, systems, or equipment, StoneRiver shall correct such error
or default at no additional charge to Client, provided that Client supplies
StoneRiver with a written request for correction of the error within 7 days
after Client’s receipt of the work containing the error.  Work reprocessed due
to errors in data supplied by Client, on Client’s behalf by a third party, or by
Client’s failure to follow procedures set forth by StoneRiver shall be billed to
Client at StoneRiver’s then current time and material rates.



     4.  Client Obligations.    (a)  Procedures.  Client agrees to comply with
StoneRiver’s procedures and operating instructions for use of Services and the
StoneRiver System.



    (b)  Communication Lines, Terminals, Equipment Software.  At Client’s
expense, Client will procure all communication lines, terminals, equipment,
computer software, and interface devices (collectively, “Client Equipment”)
required to access the StoneRiver System and to transmit and receive data and
information between Client’s location(s), StoneRiver’s service center(s), and/or
other necessary location(s). All Client Equipment is subject to approval by
StoneRiver and shall be compatible with the StoneRiver System.  Client agrees to
pay charges relating to the installation and use of Client Equipment as set
forth in the Exhibits. Client agrees to pay pass through charges relating to
communication lines and equipment.



    (c)  Input.    Client shall be solely responsible for the input,
transmission, or delivery to and from StoneRiver (whether delivered to or from
Client site(s) or any applicable clearinghouse, regulatory agency, or Federal
Reserve Bank) of all information and data required by StoneRiver to perform
Services unless Client has retained StoneRiver to handle such responsibilities,
as specifically set forth in the Exhibits.  The information and data shall be
provided in a format and manner approved by StoneRiver. Client shall determine
and be responsible for the authenticity and accuracy of all information and data
submitted to StoneRiver.



    (d)  Client Personnel.            Client   shall   supply StoneRiver with
reasonable access to Client’s site during normal business hours for Services and
shall cooperate with StoneRiver personnel in their performance of Services.



    (e)  Client Review.  Client shall review all reports furnished by StoneRiver
for accuracy, and shall work with StoneRiver to reconcile any out of balance
conditions or discrepancies.



    (f)  Client Systems.      Client  shall  ensure  that Client Systems: (i)
are capable of passing and/or accepting data from and/or to the StoneRiver
System, and (ii) include up-to-date anti-viral software designed to prevent
viruses from reaching the StoneRiver System through Client Systems.



     5.  Confidentiality and Ownership.



         (a)  Definitions.    (i)  “Client Information” means the following
types of information provided to or accessed by StoneRiver in connection with
this Agreement:  (A) confidential plans, information, and other proprietary
material of Client that is marked with a restrictive legend, or if not so marked
or is disclosed orally, is identified as confidential at the time of disclosure
(and written confirmation thereof is promptly provided to StoneRiver); (B)
customer lists and any information and data concerning the business and
financial records of Client’s customers prepared by or for StoneRiver, or used
in any way by StoneRiver in connection with the provision of StoneRiver Services
(whether or not any such information is marked with a restrictive legend); and
(C) any information and data received from Client that StoneRiver reasonably
ought to know is confidential (whether or not any such information is marked
with a restrictive legend).



    (ii)  “StoneRiver Information”   means the following types of information
provided to or accessed by Client in connection with this Agreement: (A)
confidential plans, information, research, development, trade secrets, business
affairs (including that of any StoneRiver client, supplier, or affiliate), and
other proprietary material of StoneRiver that is marked with a restrictive
legend, or if not so marked or is disclosed orally, is identified as
confidential at the time of disclosure (and written confirmation thereof is
promptly provided to Client); (B) StoneRiver’s information security plans,
business continuity plans, proprietary computer programs (including custom
software modifications, software documentation, databases, and training aids,
and all data, code, techniques, algorithms, methods, logic, architecture, and
designs embodied or incorporated therein), all copyrights, patent rights,
trademark rights and other proprietary rights which form part of the StoneRiver
Services, and the terms and conditions of this Agreement (whether or not any
such information is marked with a restrictive legend); and (C) any information
and data received from StoneRiver that Client reasonably ought to know is
confidential (whether or not any such information is marked with a restrictive
legend).









   (iii)  “Information” means Client Information and StoneRiver Information.  No
obligation of confidentiality applies to any Information that the receiving
party (“Recipient”) (A) already possesses without obligation of confidentiality;
(B) develops independently; or (C) rightfully receives without obligation of
confidentiality from a third party.  No obligation of confidentiality applies to
any Information that is, or becomes, publicly available without breach of this
Agreement.



    (b)  Obligations.    Recipient  agrees  to  hold  as confidential all
Information it receives from the disclosing party (“Discloser”).  All
Information shall remain the property of Discloser or its suppliers and
licensors.  Recipient will use the same care and discretion to avoid disclosure
of Information as it uses with its own similar information that it does not wish
disclosed, but in no event less than a reasonable standard of care.  Recipient
may only use Information in accordance with the purpose of this
Agreement.  StoneRiver specifically agrees that it will not use or disclose any
non-public personal information about Client’s customers in any manner
prohibited by Title V of the Gramm-Leach-Bliley Act or the regulations issued
thereunder (“GLB”).  Recipient may disclose Information to: (i) its employees
and employees of permitted subcontractors and affiliates who have a need to
know; and (ii) any other party with Discloser’s prior written consent including,
in the case of Client, customers for which Client acts as an
administrator.  Before disclosure to any of the above parties, Recipient will
have a written agreement with such party sufficient to require that party to
treat Information in accordance with this Agreement.  Recipient may disclose
Information to the extent required by law.  However, Recipient agrees to give
Discloser prompt notice, if legally permissible, so that Discloser may seek a
protective order.  At Recipient’s option, Information will be returned to
Discloser or destroyed (except as may be contained in back-up files created in
the ordinary course of business that are recycled in the ordinary course of
business over a 30- to 90-day period or such longer period as required by
applicable law) at the termination or expiration of this Agreement and, upon
Discloser’s request, Recipient will certify to Discloser in writing that it has
complied with the requirements of this sentence.  The provisions of this
sub-section survive any termination or expiration of this Agreement.





    (c)  Residuals.        Nothing   contained   in   this Agreement shall
restrict Recipient from the use in its business of any ideas, concepts,
know-how, or techniques contained in Information that are related to Recipient’s
business activities and retained in the unaided memory of Recipient’s employees.



    (d)  StoneRiver   System   and   Client   Systems. StoneRiver systems used
in the delivery of Services (the “StoneRiver System”) Client Systems contain
information and computer software that are proprietary and confidential
information of the respective parties, their suppliers, and licensors.  Each
party agrees not to attempt to circumvent the devices employed by the other
party to prevent unauthorized access thereto, including, but not limited to,
alterations, decompiling, disassembling, modifications, and reverse engineering
thereof.



    (e)  Ownership.      With the exception of Client Information, all
information, reports, studies, object or source code, flow charts, diagrams, and
other tangible or intangible material of any nature whatsoever produced by
StoneRiver or jointly with Client or by any of their employees or agents,
through or as a result of or related to any of the Services performed or
Products provided hereunder, shall be the sole and exclusive property of
StoneRiver or its corporate parent.  Client shall execute documents reasonably
required by StoneRiver to perfect such rights.  Client shall be entitled to use
all such work product in accordance with the terms and conditions of this
Agreement.



   (f)  Restrictions.     Without  limiting  any  other obligation set forth in
this Section 3, Client shall not use, transfer, distribute, interface,
integrate, or dispose of any information or content contained in StoneRiver
Services in any manner.



     6.  Information Security.             (a)   General StoneRiver has
implemented and shall maintain appropriate measures designed to meet the
objectives of the applicable guidelines establishing information security
standards as adopted by any federal regulatory agencies having jurisdiction over
Client’s affairs (“Guidelines”).  These measures include appropriate disposal of
consumer information as required, and taking appropriate actions to address
incidents of unauthorized access to Client’s sensitive customer information,
including notification to Client as soon as possible of any such
incident.  Without limiting the foregoing, StoneRiver’s information security
program is designed to: (i) ensure the security and confidentiality of customer
information; (ii) protect against any anticipated threats or hazards to the
security or integrity of such information; and (iii) protect against
unauthorized access to or use of such information that could result in
substantial harm or inconvenience to any customer.  Upon Client’s written
request, StoneRiver shall provide Client with copies of any associated audit
reports, summaries of test results or equivalent measures taken by StoneRiver to
ensure that its information security program meets the objectives of the
Guidelines.



    (b)  Client Requirements.    As  mutually  agreed and at Client’s expense,
StoneRiver shall make commercially reasonable modifications to its information
security program to conform to Client’s information security requirements, as
they exist from time to time.



    (c)  StoneRiver Plan.  Within 30 days of Client’s written request,
StoneRiver shall provide to Client a summary copy of StoneRiver’s written
information security plan, and thereafter upon Client’s request will provide
updates on the status of its information security plan.



   (d)  Security Testing.  StoneRiver may use a third party to provide
monitoring, penetration and intrusion testing with respect to certain
Services.  Upon Client’s written request, StoneRiver agrees to provide Client
with a copy of its most recent security certification, if any, for the
applicable StoneRiver service center providing such Services.



    (e)  Client Notification.  Client agrees that it shall notify StoneRiver as
soon as possible upon becoming aware of any incident of unauthorized access
to any Information or the StoneRiver System.



    (f)  Data Encryption.   Client  agrees  to comply with StoneRiver’s
then-current data encryption policies and controls regarding transmission to and
from StoneRiver of tapes, images, Client Files as defined in Section 6(a), or
other data in connection with the StoneRiver Services (collectively,
“Data”).  If Client requests or requires StoneRiver to send, transmit, or
otherwise deliver Data to Client or any third party in any manner not in
compliance with such policies and controls, then, notwithstanding any other
provision of this Agreement:  (i) Client understands and accepts all risk of
transmitting Data in an unencrypted or otherwise noncompliant format; (ii)
Client releases and discharges StoneRiver and its employees, officers,
directors, agents, and affiliates from any and all liability, damage, or other
loss under this Agreement or otherwise (collectively, “Loss”) suffered by or
through Client arising out of the transmission, destruction, or loss of such
Data, including without limitation any information security or privacy breach
related to such Data; and (iii) Client shall indemnify and hold harmless
StoneRiver and its employees, officers, directors, agents, and affiliates from
any Loss suffered by any of them arising out of the transmission, destruction,
or loss of such Data, including without limitation any information security or
privacy breach related to such Data.



     7.  Hiring and Employment.     (a)  Background Checks.  StoneRiver shall
not knowingly permit any StoneRiver employee to have access to the premises,
records or data of Client when such employee: (i) uses drugs illegally; or (ii)
has been convicted of a crime in connection with a dishonest act or a breach of
trust, as set forth in Section 19 of the Federal Deposit Insurance Act, 12
U.S.C. 1829(a).  Consistent with StoneRiver’s employment practices, newly hired
StoneRiver employees: (x) as from 1996, are required to pass a pre-employment
criminal background check; and (y) as from 1993, are required to pass a
pre-employment drug screening.  Upon Client’s reasonable request and at its
expense, StoneRiver agrees to perform additional reasonable background checks on
those of StoneRiver’s employees who will have access to Client facilities or
Client Systems located at Client facilities.  The results of all such background
checks shall be retained solely by StoneRiver.



    (b)  Equal Opportunity.     Each party agrees that, during the term hereof,
it is subject to Executive Order 11246 and will be in compliance with the equal
employment opportunity and affirmative action requirements set forth in 41
C.F.R. Part 60-1.4(a) (women and minorities), 41 C.F.R. Part 60-250.5(a) and
60-300.5 (covered veterans) and 41 C.F.R. Part 60-741.5(a) (individuals with
disabilities) and 29 C.F.R. § 471, Appendix A to Subpart A, if applicable.



     8.  Regulatory Agencies,  Regulations and Legal Requirements.  (a) Client
Files.  Records maintained and produced for Client (“Client Files”) may be
subject to examination by such Federal, State, or other governmental regulatory
agencies as may have jurisdiction over Client’s business to the same extent as
such records would be subject if maintained by Client on its own
premises.  Client agrees that StoneRiver is authorized to give all reports,
summaries, or information contained in or derived from the data or information
in StoneRiver’s possession relating to Client when formally requested to do so
by an authorized regulatory or government agency.  Client agrees to pay
StoneRiver its then-current rates for all research work resulting from
regulatory requests, government agency requests, and legal process requests such
as subpoena or search warrant, whether issued during or after the term of this
Agreement.



    (b)  Compliance   with   Regulatory   and   Legal Requirements.  Client
agrees to comply with regulatory and legal requirements applicable to Client’s
receipt of StoneRiver Services.  If legal requirement of jurisdictions outside
of the United States apply (for example, privacy laws), then Client will notify
StoneRiver prior to provision of the StoneRiver Services.



     9.  Warranties  and  Indemnification.       (a) By StoneRiver.



    (i)  StoneRiver  represents and  warrants that  (A) no contractual
obligations exist that would prevent StoneRiver from entering into this
Agreement; (B) StoneRiver has the requisite authority to execute, deliver, and
perform StoneRiver’s obligations under this Agreement; (C) StoneRiver will
perform Client’s work accurately provided that Client supplies accurate data and
information, and follows the procedures described in all StoneRiver
documentation and notices; (D) StoneRiver personnel will exercise due care in
provision of Services; (E) functionality provided by the StoneRiver System will
enable Client to comply in all material respects with Federal regulations
generally applicable to StoneRiver’s clients in the industry in which the
functionality is intended to be used; and (F) StoneRiver will comply with
Federal regulations applicable to StoneRiver’s performance of its obligations
under this Agreement.



    (ii)  StoneRiver  shall defend and  indemnify Client and hold it harmless
against any and all amounts payable by Client under any judgment, verdict, court
order or settlement entered or agreed in any third party claim or action that
alleges that the StoneRiver System infringes a United States patent, copyright,
or other proprietary right of such third party (“Infringement Claim”).  Client
agrees to notify StoneRiver promptly of any Infringement Claim and grants
StoneRiver the sole right to control the defense and disposition of all
Infringement Claims.  Client shall provide StoneRiver with reasonable
cooperation and assistance in the defense of any Infringement Claim. The
obligations set forth in this paragraph are StoneRiver’s entire liability and
Client’s sole and exclusive remedy for any Infringement Claim.



Client acknowledges that the warranties provided in Section 10(a) (i) are
conditional upon the procurement and maintenance by Client of the Computer
System (as defined in Exhibit A (Software Products) to the Agreement) in
accordance with the then current specified configuration.
 
THE WARRANTIES STATED ABOVE AND IN THE EXHIBITS, IF ANY, ARE LIMITED WARRANTIES
AND ARE THE ONLY WARRANTIES MADE BY STONERIVER.  CLIENT ACKNOWLEDGES THAT IT HAS
INDEPENDENTLY EVALUATED THE STONERIVER SERVICES AND THEIR APPLICATION TO
CLIENT’S NEEDS.  STONERIVER DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES,
ALL OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, AND FROM A COURSE OF DEALING OR USAGE OR
TRADE.



(b)  By Client.



    (i)  Client represents and warrants that: (A) no contractual obligations
exist that would prevent Client from entering into this Agreement; (B) it has
complied with all applicable regulatory requirements; and (C) it has requisite
authority to execute, deliver, and perform this Agreement.



    (ii)  Client shall indemnify and  hold harmless StoneRiver, its officers,
directors, employees, and affiliates against: (A) any claims or actions arising
out of the use by Client of the StoneRiver System in a manner other than that
provided in this Agreement; and (B) any and all claims by third parties through
Client arising out of the performance and non-performance of StoneRiver Services
by StoneRiver, provided that the indemnity listed in clause (B) hereof shall not
preclude Client’s recovery of damages from StoneRiver pursuant to the terms and
subject to the limitations of this Agreement.



     10.  Limitation of Liability.  IN NO EVENT SHALL STONERIVER BE LIABLE FOR
LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR TORT
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
CLAIM ARISES IN TORT OR IN CONTRACT.  EXCEPT FOR CLAIMS RELATED TO PROPRIETARY
RIGHTS OR PAYMENT OBLIGATIONS, NEITHER PARTY MAY ASSERT ANY CLAIM AGAINST THE
OTHER RELATED TO THIS AGREEMENT MORE THAN 2 YEARS AFTER SUCH CLAIM
ACCRUED.  STONERIVER’S AGGREGATE LIABILITY TO CLIENT OR ANY THIRD PARTY FOR ANY
AND ALL CLAIMS OR OBLIGATIONS RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE
TOTAL FEES PAID BY CLIENT TO STONERIVER FOR THE STONERIVER SERVICE RESULTING IN
SUCH LIABILITY IN THE 2 MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED.



    11.  Term and Termination.   (a) Term. The initial term of the Master
Agreement shall begin on the Effective Date and continues until the earlier of
(i) the termination of the last of the Exhibits or (ii) termination of the
Agreement according to the following provisions:



    (b)  Material    Breach;         Failure   to   Pay.



    (i)  Either    party    may    terminate     this Agreement in the event of
a material breach by the other party not cured within 90 days following written
notice stating, with particularity and in reasonable detail, the nature of the
claimed breach.



    (ii)  In the event any invoice remains unpaid by Client 30 days after due,
StoneRiver may terminate this Agreement and/or Client’s access to and use of
StoneRiver Services.



    (c)  Remedies.      Remedies  contained  in  this Section 11 are cumulative
and are in addition to the other rights and remedies available to StoneRiver
under this Agreement, by law or otherwise.



    (d)  Defaults.         If  Client:



  (i)  fails to cure its material breach, or fails to pay amounts due, each as
set forth in Section 11 (b);



  (ii)  commits an act of bankruptcy or becomes the subject of any proceeding
under the Bankruptcy Code or becomes insolvent or if any substantial part of
Client’s property becomes subject to any levy, seizure, assignment, application,
or sale for or by any creditor or governmental agency;



then, in any such event, StoneRiver may, upon written notice, terminate this
Agreement and be entitled to recover from Client as liquidated damages an amount
equal to the present value of all payments remaining to be made hereunder for
the remaining unused term of this Agreement.  For purposes of the preceding
sentence, present value shall be computed using the “prime” rate (as published
in The Wall Street Journal) in effect at the date of termination and “all
payments remaining to be made” shall be calculated by multiplying the average
monthly invoices for the 6 months immediately preceding the date of termination
by the remaining months of the term.  Client agrees to reimburse StoneRiver for
any expenses StoneRiver may incur, including reasonable attorneys’ fees, in
taking any of the foregoing actions.



    (e)  Liquidated  Damages.            If    Client terminates this Agreement
or reduces or terminates StoneRiver Services for any reason other than pursuant
to Section 9(b)(i), Client shall pay a termination fee based on the remaining
unused term of this Agreement.  Such fee shall be determined by multiplying the
average of the monthly invoices for each StoneRiver Service received by Client
during the 6-month period preceding the effective date of termination (or if no
monthly invoice has been received, the sum of the estimated monthly billing for
each StoneRiver Service to be received hereunder) by 80% times the remaining
months of the term, plus any unamortized conversion fees or third party costs
existing on StoneRiver’s books on the date of termination.  Client understands
and agrees that StoneRiver losses incurred as a result of early termination of
the Agreement would be difficult or impossible to calculate as of the effective
date of termination since they will vary based on, among other things, the
number of clients using the StoneRiver System on the date the Agreement
terminates.  Accordingly, the amounts set forth in Sections 11(d) and (e)
represent Client’s agreement to pay and StoneRiver’s agreement to accept as
liquidated damages (and not as a penalty) such amount for any such termination.



    (g)  Return of Client Files. Upon expiration or termination of the Agreement
or any Exhibit, StoneRiver shall furnish to Client such copies of Client Files
as Client may request in a StoneRiver standard format, and shall provide such
information and assistance as is reasonable and customary to enable Client to
deconvert from the StoneRiver System; provided, however, that Client agrees and
authorizes StoneRiver to retain Client Files until: (i) StoneRiver is paid in
full for all amounts due and all StoneRiver Services provided through the date
such Client Files are returned to Client; (ii) StoneRiver is paid its then
standard rates for the services necessary to return such Client Files; (iii) if
the Agreement or applicable Exhibit is being terminated, StoneRiver is paid any
applicable termination fee pursuant to Section 9(d) or (e) of the Agreement; and
(iv) Client has returned or destroyed all StoneRiver Information in accordance
with Section 3(b) of the Agreement.  Unless directed by Client in writing to the
contrary, StoneRiver shall be permitted to destroy Client Files any time after
30 days from the final use of Client Files for processing.



    (h)  Deconversion Charges.       If  Client  wants StoneRiver’s assistance
in deconverting data, the parties will enter into a Work Order.



    (i)  Miscellaneous.  Client is responsible for the deinstallation and return
shipping of any StoneRiver-owned equipment located on Client’s premises.



    12.  Dispute Resolution.   (a) Informal.   Before initiating arbitration or
other legal action against the other relating to a dispute herein, the parties
agree to work in good faith to resolve disputes and claims arising out of this
Agreement.  To this end, either party may request that each party designate an
officer or other management employee with authority to bind such party to meet
to resolve the dispute or claim.  If the dispute is not resolved within 30 days
of the commencement of informal efforts under this paragraph, either party may
pursue formal dispute resolution.  This paragraph will not apply if: (i)
expiration of the applicable time for bringing an action is imminent; or (ii)
injunctive or other equitable relief is necessary to protect a party’s
proprietary rights.



    (b)  Arbitration.   Except with respect to disputes arising from a
misappropriation or misuse of either party’s proprietary rights, any dispute or
controversy arising out of this Agreement or its interpretation that is not
resolved under Section 10(a), may be submitted to and resolved by arbitration
under the then prevailing rules of Judicial Arbitration and Mediation Services,
Inc. (JAMS). A party seeking arbitration shall submit written notice of its
request for arbitration to the other party, setting forth the specifics of the
claim being made. If the parties agree to arbitrate such dispute, a formal
demand for arbitration shall be submitted to JAMS by such requesting party.  The
arbitration shall be heard before an arbitrator mutually agreeable to the
parties; provided, that if the parties cannot agree on the choice of arbitrator
within 10 days after the parties agree to arbitrate, then the arbitration shall
be heard by 3 arbitrators, 1 chosen by each party, and the third chosen by those
2 arbitrators.  The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least 1 of the
arbitrators selected will be an attorney.  Discovery shall not be permitted.  A
hearing on the merits of all claims for which arbitration is sought by either
party shall be commenced not later than 60 days from the date demand for
arbitration is submitted to JAMS.  The arbitrator(s) must render a decision
within 10 days after the conclusion of such hearing.  Any award in such
arbitration shall be final and binding upon the parties and the judgment thereon
may be entered in any court of competent jurisdiction.



    (c)  Applicable Law.    The  arbitration  shall  be governed by the United
States Arbitration Act, 9 U.S.C. §§1–16 and the Federal Rules of Evidence.  The
arbitrators shall apply the substantive law of the State of New York, without
reference to provisions relating to conflict of laws.  The arbitrators shall not
have the power to alter, modify, amend, add to, or subtract from any term or
provision of this Agreement, nor to grant any extension, renewal, or continuance
of this Agreement.  The arbitrators shall have the authority to grant any legal
remedy available had the parties submitted the dispute to a judicial proceeding.



    (d)  Location.  If arbitration is used to resolve any disputes between the
parties, the proceedings to resolve any such dispute shall be held in the
headquarters city of the party receiving the request for arbitration from the
other party.



    13.  Audit.  (a) General.  StoneRiver employs an internal auditor
responsible for ensuring the integrity of its processing environments and
internal controls.  In addition, StoneRiver provides for periodic independent
audits of its operations, which shall include an annual SAS-70 Type II audit to
the extent required by law or regulation.  StoneRiver shall provide Client with
a copy of such independent audit report of the StoneRiver service center
providing Services within a reasonable time after its completion.  If material
deficiencies affecting the Services are noted in such audit report, StoneRiver
will develop and implement an action plan to address and resolve any such
deficiencies within a commercially reasonable time at StoneRiver’s expense.



    (b)  Regulatory.  As specifically permitted by law and regulation,
StoneRiver acknowledges and agrees that regulators shall be permitted to audit
StoneRiver’s performance under this Agreement at any time during StoneRiver’s
normal business hours.



    (c)  Billing Records.    Upon Client’s  reasonable request in writing,
StoneRiver shall provide Client with documentation supporting the amounts
invoiced by StoneRiver hereunder for the 12-month period preceding such Client
request. If such documentation reveals the amounts paid to StoneRiver exceed the
amounts to which StoneRiver is entitled and such amounts are independently
verified, StoneRiver shall promptly remit the amount of such overpayment.



    14.  Insurance.   (a) General. During the term of this Agreement, StoneRiver
shall carry and maintain the insurance policies set forth below with insurance
companies rated “A-” or higher by A. M. Best Company or, if no longer available,
a similar rating company.



    (i)  Commercial General Liability, including contractual liability
insurance, covering claims arising out of bodily injury and property damage in
an amount of $1 million per occurrence and $2 million general aggregate.



    (ii)  Commercial  Crime  covering  employee
dishonesty in an amount of $5 million.





    (iii)  All-risk property coverage including Extra Expense and Business
Income coverage.



(iv)  Workers Compensation as mandated or allowed by the laws of the state in
which Services are being performed, including $1 million coverage for Employer’s
Liability.



    (v)  Commercial Umbrella  Liability  which shall be excess above the
liability coverage required in subsections (a)(i) and (iv) above, with per
occurrence and aggregate limits of $5 million.



    (b)  Certificates.   StoneRiver  agrees  to  provide Client with a
certificate of insurance as evidence of such coverage upon Client’s written
request.  Such certificate of insurance shall provide that the insurance
required above shall not be cancelled or materially amended without 30 days
prior written notice to Client.



    15.  General.     (a )   Binding    Agreement; Assignment.  This Agreement
is binding upon the parties and their respective successors and permitted
assigns.  Neither this Agreement nor any interest may be sold, assigned,
transferred, pledged, or otherwise disposed of by Client, whether pursuant to
change of control, by operation of law or otherwise, without StoneRiver’s prior
written consent.  Client agrees that StoneRiver may subcontract any services to
be performed hereunder; provided that any such subcontractors shall be required
to comply with all applicable terms and conditions of this Agreement, and
StoneRiver shall remain primarily liable for the performance of any such
subcontractors.



    (b)  Entire   Agreement;    Amendments.     This Agreement, including its
Exhibits and Appendices (if any), which are expressly incorporated herein by
reference, constitutes the complete and exclusive statement of the agreement
between the parties as to the subject matter hereof and supersedes all previous
agreements with respect thereto.  Each party hereby acknowledges that it has not
entered into this Agreement in reliance upon any representation made by the
other party not embodied herein.  Modifications of this Agreement must be in
writing and signed by duly authorized representatives of the parties.  In the
event the provisions of any Exhibit conflict with the provisions of this
Agreement, this Agreement shall control unless the applicable Exhibit expressly
provides that its provisions control.



    (c)  Severability.     If   any   provision   of   this Agreement is held to
be unenforceable or invalid, the other provisions shall continue in full force
and effect.



    (d)  Governing  Law;   Jury  Trial  Waiver.   This Agreement will be
governed by the substantive laws of the State of New York, without reference to
provisions relating to conflict of laws.  The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this
Agreement.  Both parties agree to waive any right to have a jury participate in
the resolution of any dispute or claim between the parties or any of their
respective affiliates arising under this Agreement.



    (e)  Force Majeure.    Neither  party  shall  be responsible for delays or
failures in performance resulting from acts of God, acts of civil or military
authority, fire, flood, strikes, war, epidemics, pandemics, shortage of power,
or other acts or causes reasonably beyond the control of that party. The party
experiencing the force majeure event agrees to give the other party notice
promptly following the occurrence of a force majeure event, and to use diligent
efforts to re-commence performance as promptly as commercially practicable.



    (f)  Notices.     Any  written  notice  required  or permitted to be given
hereunder shall be given by: (i) Registered or Certified Mail, Return Receipt
Requested, postage prepaid; (ii) confirmed facsimile; or (iii) nationally
recognized overnight courier service to the other party at the addresses listed
on the cover page or to such other address or person as a party may designate in
writing.  All such notices shall be effective upon receipt.



    (g)  No Waiver.  The  failure  of  either  party  to insist on strict
performance of any of the provisions hereunder shall not be construed as the
waiver of any subsequent default of a similar nature.



    (h)  Prevailing Party.  The prevailing party in any arbitration, suit, or
action brought against the other party to enforce the terms of this Agreement or
any rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys’ fees of bringing such arbitration, suit, or
action.



    (i)  Survival.   All rights and obligations of the parties under this
Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.



    (j)  Recruitment of Employees.     Neither  Client nor StoneRiver, shall,
without the other’s prior written consent, directly or indirectly, solicit for
employment or hire any Restricted Employee (as defined herein) while such person
is employed by the other party and for the 12-month period starting on the
earlier of: (i) termination of such Restricted Employee’s employment with the
other party, or (ii) termination or expiration of this Agreement.  “Restricted
Employee” means any former or current employee or contractor of the other party
or its affiliates that the soliciting party became aware of or came into contact
with during the provision of services under this Agreement.



    (k)  Publicity.    Client and StoneRiver shall have the right to make
general references about each other and the type of services being provided
hereunder to third parties, such as auditors, regulators, financial analysts,
and prospective customers and clients, provided that in so doing Client or
StoneRiver does not breach Section 3 of this Agreement.  The parties may
mutually agree on a press release relating to the execution of this
Agreement.  In conjunction with this, the party initiating such release shall
give the other party a reasonable opportunity to review and comment on the
content thereof prior to its release.



    (l)  Independent  Contractors.        Client  and StoneRiver expressly agree
they are acting as independent contractors and under no circumstances shall any
of the employees of one party be deemed the employees of the other for any
purpose.  This Agreement shall not be construed as authority for either party to
act for the other party in any agency or other capacity, or to make commitments
of any kind for the account of or on behalf of the other except as expressly
authorized herein.



    (m)  No Third Party Beneficiaries.  No third party shall be deemed to be an
intended or unintended third party beneficiary of this Agreement.



    (n)  No Exclusivity.  The parties acknowledge and agree that the services
provided by StoneRiver under this Agreement are provided on a non-exclusive
basis.   
 
         















IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.






 
For Client
 
For StoneRiver
         
UTG INC.
 
STONERIVER, INC.
       
By:
/s/ Theodore C. Miller
By:
/s/ Costa John
       
Name:
Theodore C. Miller
Name:
Costa John
       
Title:
Sr. Vice President
Title:
CFO





EXHIBIT A
INSURANCE PROCESSING SERVICES


This Exhibit A is part of the Master Agreement between Client and StoneRiver
effective May 28, 2011.  In the event of a conflict in the terms of this Exhibit
A, the Master Agreement and the other Exhibits, the terms of this Exhibit will
apply.  Client agrees with StoneRiver as follows:




    1.  Services.    StoneRiver will provide Client the Insurance Processing
Services (“Insurance Processing Services”) specified in Exhibit A-1 for ID3.



    2.  Fees.  Client  shall  pay  StoneRiver  fees  and other charges for
Insurance Processing Services specified in Exhibit A-2.



    3.  Term.    Subject to the termination  provisions of the Master Agreement,
the initial term of this Exhibit shall end 3 years following the date Insurance
Hosting Services are first used by Client in live production. Unless written
notice of non-renewal is provided by either party at least 180 days prior to
expiration of the initial term or any renewal term, this Exhibit shall
automatically renew for additional term(s) of 1 year at StoneRiver’s then
current rates.  This Exhibit shall be effective on the earlier of the Effective
Date or the day services are first provided to Client by StoneRiver.



    4.  Responsibility for Accounts.
Notwithstanding anything in the Agreement to the contrary, Client shall be
responsible for balancing its accounts each business day and notifying
StoneRiver by the end of the next business day of any errors or discrepancies.
This balancing is to examine the accuracy and completeness of daily
processing.  Provided that Client notifies StoneRiver of any discrepancy in
Client’s accounts within such business day, StoneRiver shall, at its expense,
promptly recompute accounts affected by discrepancies solely caused by the
StoneRiver Systems or provide for another mutually agreeable
resolution.  StoneRiver will use its commercially reasonable efforts to correct
errors attributable to Client or Client’s other third party
services.  Reconstruction of error conditions attributable to Client or to third
parties acting on Client’s behalf will be done at rates as set forth in Exhibit
A-2.



    4.  Hours of Operation.    Insurance  Processing Services will be available
for use by Client as specified in Exhibit A-3.



    5.  Performance Standards.     The StoneRiver performance standards for
Insurance Processing Services are set forth in Exhibit A-4.  In no event shall
StoneRiver be liable to Client solely from failure of StoneRiver to meet
Performance Standards; provided, however, nothing in this section 6 shall limit
damages otherwise allowed to Client under this Agreement.



    6.  Protection of Data.



     (a)  StoneRiver has an operations backup center, the cost of which is
listed in Exhibit A-2.  Copies of transaction files are maintained by StoneRiver
off premises in secured vaults.



     (b)  StoneRiver provides systems security utilizing commercially reasonable
standards to protect Client Files from unauthorized access.



     (c)  Upon  Client  providing  access to Client Files through Client’s
customers’ personal computers or voice response system, Client agrees to
indemnify and hold harmless, StoneRiver, its officers, directors, employees, and
affiliates against any claims or actions arising out of such access to Client
Files or any StoneRiver files (including the files of other StoneRiver clients)
or the StoneRiver System or other StoneRiver systems; provided that StoneRiver
communicates the procedures for such access to Client.



    7.  Processing Priority.    StoneRiver  does  not subscribe to any
processing priority; all users receive equal processing consideration.




 
EXHIBIT A-1
SPECIFIC INSURANCE PROCESSING SERVICES


StoneRiver Responsibilities



 
StoneRiver will provide Client with the following Insurance Processing Services
for ID3:



A.
Production Services.



1.
The monthly fee includes:
LPAR 1600 CPW (Commercial Processing Workload)
1129 DASD GB
Operations personnel
File back-ups
Business continuity/Disaster recovery services as described below
Off-site storage
Technical support days (see below)
Monitoring of production environments
Monitoring of communication lines
Adding, changing or deleting users and security profiles
   
As Client considers adding blocks of business, StoneRiver will assist the Client
in determining if additional DASD and/or CPW is required and will provide
additional blocks at the pass through cost, at the time of purchase. Based upon
the current mix of products and policy counts, the CPW allocation is sufficient
to process twice the current volume. Provided Customer gives StoneRiver ninety
(90) days advance written notice, Client may request and StoneRiver shall
provide additional blocks of Commercial Processing Workload (“CPW”) and/or DASD
per the following fee schedule:
   



Additional Blocks
Additional Fees
100 CPW over base of 1600 CPW
Quoted upon request
100 DASD GB over base of 1129 GB
Quoted upon request





B.
Business Continuity / Disaster Recovery.



1.  General.  StoneRiver maintains a business continuity plan (“Business
Continuity Plan”) for the StoneRiver Insurance Processing Center that describes
measures it will implement to recover from a Disaster.  A “Disaster” shall mean
any unplanned impairment or interruption of those systems, resources or
processes that enable standard performance of the StoneRiver Insurance
Processing Center.  The Business Continuity Plan shall include a plan for the
recovery of critical technology systems (a “Disaster Recovery Plan”), as well as
procedures for restoring business operations at the primary location or at a
designated recovery site, if necessary.  StoneRiver shall work with Client to
establish a plan for alternative communications in the event of a Disaster.



2.  Disaster Occurrence. StoneRiver shall notify Client as soon as possible
after the occurrence of a Disaster and shall comply with the Business Continuity
Plan.  StoneRiver shall move the processing of Client’s standard services to the
recovery site as expeditiously as possible if operations cannot be
satisfactorily restored (in StoneRiver’s sole discretion) at the primary
location.  If a recovery site is used, StoneRiver shall coordinate the cut-over
to back-up telecommunication facilities with the appropriate carriers.  Client
shall maintain adequate records of all transactions under the reasonable control
of Client during the period of service interruption and shall have personnel
available to assist StoneRiver in implementing the switchover to the recovery
site.  During a Disaster, optional or on-request services shall be provided by
StoneRiver only to the extent adequate capacity exists at the recovery site and
only after stabilizing the provision of base services.



3.  Disaster Recovery Test.     StoneRiver shall test the  Disaster Recovery
Plan  periodically.    Client agrees to participate in and assist StoneRiver
with such test, if requested by StoneRiver.  Upon Client’s request, test results
will be made available to Client’s management, regulators, auditors, and
insurance underwriters.



4.  No Warranty.  Client understands and agrees that the Business Continuity
Plan is designed to minimize, but not eliminate, risks associated with a
Disaster affecting StoneRiver’s service center(s).  No performance standards
shall be applicable for the duration of a Disaster.  Client maintains
responsibility for adopting a disaster recovery plan relating to disasters
affecting Client’s facilities and for securing business interruption insurance
or other insurance necessary for Client’s protection.  StoneRiver agrees to
release information necessary to allow Client’s development of a disaster
recovery plan that operates in concert with the Business Continuity Plan.





Client Responsibilities



 
Client will be responsible for the following activities:



A.
Client shall retain all responsibilities related to its data processing
requirements not expressly assumed by StoneRiver.
   
B.
Client shall designate a Client Representative to give StoneRiver notice of
additions to and deletions from the list of Client personnel authorized to
access the StoneRiver System and any Client-owned systems located on StoneRiver
premises.  The Client Representative shall receive and respond to StoneRiver’s
communications concerning all operational and data security matters relating to
this Exhibit.  Client shall notify StoneRiver in writing of any change in the
identity of such person.
   
C.
Client shall be responsible for remote terminal entry, verification through
testing, and maintenance of rates for each writing state unless specifically
stated otherwise in this Agreement.
   
D.
Client shall provide assistance in the definition of and set priorities for
Client-specific modifications to the Insurance Processing Services software in
writing to StoneRiver’s designated representative.
   
E.
If Client-owned systems or Third Party Software are to be utilized as part of
the Insurance Processing Services, Client shall be responsible for:
     
Evaluation, selection, licensing, and procurement of maintenance for third party
application software (to be operated by StoneRiver on Client’s behalf) as
mutually agreed by StoneRiver and Client.
     
Obtain any necessary consents to utilize third party software licensed to Client
as of the Effective Date, which consents shall be provided to StoneRiver (the
obtaining of such consents shall be a condition precedent to performance by
StoneRiver of its obligations).
     
Advising StoneRiver of any connections, upgrades, or enhancements that become
available from third party vendors so that they may be installed on a mutually
agreeable schedule and in accordance with the third party vendor’s recommended
time schedule.
     
Providing StoneRiver with a complete copy of all license and maintenance
agreements related to third party software.
   
F.
Client shall maintain an upgrade schedule that keeps them on a supported version
of ID3.  If not, Client will pay StoneRiver for support of non-supported
versions of ID3 on a Time & Materials basis.
   
G.
Client will notify StoneRiver timely of any third party interface requirement
changes in a mutually agreeable format.  StoneRiver will review the change and
provide Client a cost estimate for the work required to implement the change
pursuant to Exhibit B (Professional Services) to the Agreement.
   
H.
Client shall be responsible for establishing and maintaining affiliation with
any bureau reporting service.  Client shall be responsible for providing
StoneRiver with any and all rating and statistical changes Client deems
applicable before StoneRiver provides analysis hereunder.
   
I.
Client will designate personnel for the following purposes on a 24 hour basis:
 
     Disaster Recovery – 24 hours per day, 7 days per week
     Communication Problems – 24 hours per day
     Interface Problems – 24 hours per day
   
J.
Client will notify StoneRiver of any post-conversion issues as they become
known.
   
K.
Client will provide StoneRiver appropriate facilities/resources for
installation, testing, training, etc. for any StoneRiver System
upgrades.  Client will provide appropriate documentation and support to complete
its processing obligations as stated in the Customer Service matrix, which shall
be mutually agreed by the parties.
   
L.
Client will designate any additional sites requested for distribution in a
timely manner and identify a liaison at these locations.







EXHIBIT A-2
INSURANCE PROCESSING SERVICES FEES


StoneRiver will provide Client the following Insurance Processing Services for
ID3 at the fees and prices indicated below:


Production Services


A.
Monthly Processing Fees:



Starting on first day of production and for 36 months (3 years) thereafter,
Client shall pay StoneRiver the monthly fee listed below for the Services
provided pursuant to Exhibit A-1:



Monthly Processing Fee:
Year 1
 
$28,250





Monthly Processing Fees
The Monthly Processing Fees will be subject to a maximum increase commencing on
the first anniversary date and every subsequent anniversary date thereafter. The
maximum annual increase in the Basic Maintenance Fee is the change in the
Consumer Price Index (Bureau of Labor Statistics CPI-U, All Urban Consumers) for
the prior year. The CPI increases would be capped (starting in the second year)
at 2%, 3%, 3% and 4% respectively.  Client will be notified of any annual
increase at least 30 days prior to expiration of the then-current term.




Pass-through fees payable by Client include the following:
1.
Telecommunications not listed in Exhibit A;
2.
License fees and other third party costs; and
3.
Materials purchased by StoneRiver.





B.
Other Fees:





Client and StoneRiver shall be entering into Work Orders for implementation
services and modifications of ID3 pursuant to Exhibit B (Professional Services).




EXHIBIT A-3
HOURS OF OPERATION


       The StoneRiver Insurance Processing Center will be in operation for
on-line Insurance Processing Services in accordance with the following:



Monday
- Saturday
6:00 A.M. - 7:00 P.M. CST





       The StoneRiver Insurance Processing Center will observe national
holidays, and will be closed for on-line operations.



       Upon execution of the Agreement, StoneRiver shall provide to Client a
list of the holidays to be observed by StoneRiver during the current calendar
year.  No later than November 15 of each calendar year, each party shall provide
to the other a list of the holidays to be observed during the next calendar
year.



       StoneRiver shall provide reasonable telephone hot-line support for
Insurance Processing Center operations support between 6:00 a.m. and 6:00 p.m.
Monday through Friday, and between 8:00 a.m. and 5:00 p.m. on Saturdays.



       StoneRiver shall also provide: (a) telephone hot-line support for the
Insurance Processing Services between 7:00 a.m. and 5:00 p.m. Eastern Time
Monday through Friday; and (b) application programming assistance on an on-call
basis for problems arising after business hours with respect to production batch
processing for the StoneRiver System.







EXHIBIT A-4
PERFORMANCE STANDARDS




A.
Service Categories To Be Measured
The following categories of services will be measured on the bases indicated for
purposes of monitoring Stone River’s performance under the Agreement
(“Performance Standards”). All time references in these Performance Standards
refer to Central Time.



a.
On-Line Availability - The StoneRiver System shall be available for Client’s use
(exclusive of telecommunications and terminals) an average of 98% of the time
that it is scheduled to be so available during the hours of operation in Exhibit
A-3 over a 3 month calendar quarter (“Measurement Period”).  Actual availability
will be calculated monthly by comparing the number of hours in the Measurement
Period that the StoneRiver System was scheduled to be operational on an on-line
basis (exclusive of preventive maintenance and scheduled maintenance) with the
number of hours, or a portion thereof, it was actually operational on an on-line
basis (“On-Line Availability”).  Preventive maintenance will not be scheduled
during normal online processing hours.  Downtime caused by reasons beyond
StoneRiver’s control will not be considered in On-Line Availability.  Since
StoneRiver cannot control the on-line availability times for completion of month
end or daily cycles that include Client specific programs, On-Line Availability
will be measured based on base ID3 jobs only.



b.
Response Time - StoneRiver’s standard of performance for internal response time
shall be that the daily response time for 98% of transactions shall be 3.5
seconds for a terminal transaction on average as determined from measurements
taken over a Measurement Period.  The measurement shall begin when the last data
element has been transmitted from the central processor and shall end when the
first data element has been received at the controller.  StoneRiver will log and
retain a record of response time maintaining appropriate analytical
reports.  StoneRiver will work with Client and third party vendors to ensure
commercially reasonable response time



B.
Required Service Levels for Each Service Category
     
For each of the categories of service listed, Stoneriver shall meet or exceed
the service level standards set forth in Section C. Any failure of Stoneriver to
meet the required service level standards set forth herein shall be classified
as a Level 1 Failure, a Level 2 Failure, a Level 3 Failure or a Level 4 Failure
as set forth in Section C. The assessment of performance credits will depend on
the level of the failure as set forth in Section D. The applicable service level
standards and Failure Levels for each category are as follows:



C.
Measurement and Reporting of Services Levels
         
a.
On-line Availability
       
StoneRiver shall maintain an On-Line Availability percentage of 98% during the
stated hours of scheduled uptime.
         
A “Level 1 Failure” shall occur when, during any Measurement Period, the On-Line
Availability is below 98% but at or above 94%.
         
A “Level 2 Failure” shall occur when, during any Measurement Period, the On-Line
Availability is below 94% but at or above 90%.
         
A “Level 3 Failure” shall occur when, during any Measurement Period, the On-Line
Availability is below 90% but at or above 85%.
         
A “Level 4 Failure” shall occur when, during any Measurement Period, the On-Line
Availability is below 85%.
         
b.
Response Time
       
During any given Measurement Period, the internal response time for 98% of the
transactions shall be equal to or less than 3.5 seconds for a terminal
transaction.
         
A “Level 1 Failure” shall occur when, during any Measurement Period, the
internal response time for 98% of the transactions is above 3.5 seconds but
below 4 seconds.
         
A “Level 2 Failure” shall occur when, during any Measurement Period, the
internal response time for 98% of the transactions is above 4 seconds but below
4.5 seconds.
         
A “Level 3 Failure” shall occur when, during any Measurement Period, the
internal response time for 98% of the transactions is above 4.5 seconds but
below 5 seconds.
         
A “Level 4 Failure” shall occur when, during any Measurement Period, the
internal response time for 98% of the transactions is above 5 seconds.
 



D.
Failure to Meet Service Levels
     
If in any Measurement Period, a failure occurs, then StoneRiver will issue one
credit to Client in the amount set forth below for the highest level failure in
the Measurement Period.
     
a.   Level 1 Failures
In the event of a Level 1 Failure for On-Line Availability or internal Response
Time during the Measurement Period, StoneRiver shall issue a credit of
$1,150.00.
     
b.   Level 2 Failures
In the event of a Level 2 Failure for On-Line Availability or internal Response
Time during the Measurement Period, StoneRiver shall issue a credit of
$2,300.00.
     
c.   Level 3 Failures
In the event of a Level 3 Failure for On-Line Availability or internal Response
Time during the Measurement Period, StoneRiver shall issue a credit of
$4,600.00.
     
d.   Level 4 Failures
In the event of a Level 4 Failure for On-Line Availability or internal Response
Time during the Measurement Period, StoneRiver shall issue a credit of
$6,900.00.
   



E.
Client Inquiries - All Client inquiries will be acknowledged by StoneRiver
within one working day of request.  A plan for resolution of the inquiry will be
completed by StoneRiver within 24 hours of the response time unless a mutually
agreeable time is accepted by StoneRiver and Client.
   




 


EXHIBIT B
PROFESSIONAL SERVICES


          This Exhibit B is part of the Master Agreement between Client and
StoneRiver effective May 28, 2011.  In the event of a conflict in the terms of
this Exhibit B, the Master Agreement and the other Exhibits, the terms of this
Exhibit will apply.   Client agrees with StoneRiver as follows:







1.  Professional Services.  StoneRiver will provide Client with professional
services related to Services (“Professional Services”) for particular projects
as described in Work Orders.  “Work Order” means a written agreement signed by
Client and StoneRiver pursuant to which StoneRiver shall provide Professional
Services to Client and includes any document identified as a “Statement of Work”
or “SOW”.  Each such Work Order is made a part of this Agreement.



2   Term.  Subject to the termination provisions in the Master Agreement, the
term of this Exhibit shall be effective on the earlier of the Effective Date or
the day services are first provided to Client by StoneRiver.  The term will
continue until the later of (i) the termination of the last of the other
Exhibits to the Agreement or (ii) the completion of the final Work Order.



3.  Work Orders.  (a) Scope Definition.  All Professional Services rendered for
a Work Order shall be based on a mutually agreed scope definition as provided
below:



   (i)  StoneRiver shall develop a Work Order and associated scope definition
based on the Business Requirements List for Client’s written
approval.  StoneRiver shall not be obligated to perform any Professional
Services until the Work Order is approved in writing by Client, which approval
shall not be unreasonably withheld or unduly delayed.
 
   (ii)  Each Work Order shall contain a listing of the nature and timing of
tasks, some of which are to be performed by StoneRiver and some by
Client.  Changes to the Project Plan shall be only by mutual written agreement
of the parties.  Modifications or additions to the agreed upon Work Order shall
be added only upon mutual written agreement.  In the event the parties agree to
any such changes, the applicable Work Order shall automatically be modified to
the extent necessary to allow for such changes.





      (b  Dates.    Any dates for performance are dependent upon the timely
performance by each party of the tasks assigned under the project plans for such
Work Orders.
 
      (c)  Business Requirements List.  Client shall provide StoneRiver with all
necessary information concerning its requirements for Professional Services in a
“Business Requirements List”.  StoneRiver shall review and suggest revisions to
such Business Requirements List on a timely basis.  The parties shall mutually
agree in writing on the final Business Requirements List for any such project.
 
     (d)  Work Order Termination.  At Client’s sole option, Client may terminate
any Work Order upon 1 month’s prior written notice to StoneRiver, provided that
Client agrees to pay StoneRiver for any outstanding Professional Services Fees
for Professional Services rendered prior to the effective date of termination.



4.  Development Services.   If Client requests StoneRiver to perform
Professional Services for code development (“Development Services”), the
additional terms of this Section 4 shall apply.
 
        (a)  Functional Specifications.  Development Services shall be based
upon specifications created by StoneRiver and approved by Client as provided
below:



   (i)  StoneRiver shall develop Functional Specifications based on the Business
Requirements List for Client’s written approval. StoneRiver shall not be
obligated to perform any further development work until Functional
Specifications are approved in writing by Client, which approval shall not be
unreasonably withheld or unduly delayed.
 
   (ii)  Modifications, changes, enhancements, conversions, upgrades, or
additions to the agreed upon work beyond those stated in Functional
Specifications shall be added only upon mutual written agreement.  In the event
the parties agree to add any such items, the Functional Specifications and
applicable Project Plan shall automatically be modified to the extent necessary
to allow for the implementation or provision of the items.



    (b)  Project Plan.  StoneRiver shall develop a Project Plan for each
Development Project based on Functional Specifications.  Each such Project Plan
shall contain a listing of the nature and timing of tasks for the project
(including the development of an acceptance test), some of which are to be
performed by StoneRiver and some by Client.  StoneRiver shall utilize its
commercially reasonable efforts to meet the dates set forth in the Project Plan
or any replacement thereof.  Modifications and changes to the Project Plan shall
be only by mutual written agreement of the parties.
 
   (c)  Acceptance Test.  Client shall prepare an “Acceptance Test” for the
testing of each Development Project.  StoneRiver shall timely review the
proposed Acceptance Test.
 
    (d)  Acceptance Testing.  Each Development Project shall be deemed
successfully completed by StoneRiver upon the completion of the Acceptance Test
by Client or by live operation and use of the Development Project in Client’s
business for a period of 10 days, whichever occurs first.  Client agrees
promptly to notify StoneRiver in writing (and with reasonable particularity)
upon conclusion of testing or earlier upon discovery of any specification
non-conformities disclosed by such testing.



5.  Fees.  (a) Client shall pay StoneRiver fees and other charges for each Work
Order as specified in each Work Order (“Professional Services Fees”).  The rates
quoted therein will be valid for 3 months from the effective date of a Work
Order.  Thereafter, they will be subject to change by StoneRiver on 1 month’s
notice to Client.
 
    (b)  Client agrees to pay the reasonable travel and living expenses of any
StoneRiver employees and StoneRiver authorized contractors who render services
at any Client site in connection with each Work Order.  All expenses shall be
itemized on invoices submitted by StoneRiver.
 
    (c)  Should StoneRiver provide installation, conversion, or training to
Client in connection with Professional Services, the fees therefor shall be as
specified on each Work Order.







    (d)  StoneRiver reserves the right to increase the applicable maintenance
fees for the StoneRiver Service to which the Development Services relates.
 
    (e)  StoneRiver reserves the right to charge Client at StoneRiver’s then
current professional services rates for any necessary retrofitting of
Development Services when releases of the StoneRiver System(s) to which
Development Projects relate are made generally available.
 
    (f)  Client agrees to pay for all freight charges associated with shipping
of hardware and software from StoneRiver or StoneRiver’s suppliers to Client’s
designated storage facility.  If Client is unable to provide a secure storage
facility, Client agrees to pay StoneRiver’s then current weekly storage fee.



6.  Use of and Rights to Deliverables.  All information, reports, studies,
object or source code, flow charts, diagrams, and other tangible or intangible
material of any nature whatsoever produced by or as a result of any of
Professional Services shall be the sole and exclusive property of StoneRiver or
its corporate parent.  Client shall be entitled to use the results of the
Professional Services in accordance with the terms and conditions of the
Agreement.
 
7.  Rescheduling.  If Client is unable to provide access to required facilities
or personnel or is unable to meet its tasks assigned on a Project Plan in a
timely manner, StoneRiver will endeavor to reschedule tasks to minimize
non-productive time.  All such non-productive time is chargeable to Client.  If
such non-productive time is expected to be significant, StoneRiver will endeavor
to reassign its personnel to other suitable work.  In this event, Client will
not be charged for the time personnel were reassigned.









EXHIBIT B-1
TIME AND MATERIALS RATES


The following rates shall apply to any and all services performed by StoneRiver
that are to be provided on a Time and Materials Basis and are subject to change
upon 90 days written notice.  The Per Hour Current column applies where Client
is not receiving Basic Maintenance Services and the Per Hour Maintenance column
applies where Client is receiving Basic Maintenance Services.
Time and Materials Rates for Professional Personnel:
Per Hour
Per Hour
 
CURRENT
MAINTENANCE
Senior Executive, Consulting Actuary , Specialist
 
$300
$250
Project Executive, Director, Lead Actuarial Analyst, Senior System Designer,
Application Analyst
 
$270
$225
Lead Project Manager, Lead System Engineer,  Senior Actuarial Analyst, Manager,
Systems Designer, Principal Business Analyst, Principal Technical Analyst
 
$240
$200
Lead Business Analyst, Lead Technical Analyst, Senior Project Manager / Leader,
Senior Systems Engineer,  Adv. Underwriting Specialist, Education Coordinator
 
$220
$185
Project Manager / Leader, Senior Business Analyst, Senior Systems Engineer,
Senior Technical Analyst
 
$205
$170
Business Analyst, Senior Quality Assurance Analyst, Technical Analyst
 
$165
$136
Quality Assurance Analyst, Senior Programmer Analyst, Systems Engineer,
Technical Writer, Forms Designer, Associate Business Analyst
 
$155
$130
Programmer Analyst, Software Release Analyst,  Graphic Artist
 
$135
$115
Computer Operator,  Other Support Personnel
 
$120
$100









EXHIBIT C
LICENSE AND SERVICE FOR PRODUCTS


This Exhibit C is part of the Master Agreement between Client and StoneRiver
effective May 28, 2011.. In the event of a conflict in the terms of this Exhibit
C, the Master Agreement and the other Exhibits, the terms of this Exhibit will
apply.  Client agrees with StoneRiver as follows:




1.     Definitions
 
        The following definitions are used in this Exhibit:
 
1.1  “Base Software” shall mean the standard, unmodified base computer programs
supplied by StoneRiver in object code format, together with one set of Software
Documentation as specified in each Exhibit C-1n.
 
1.2  “Basic Maintenance Services” shall mean maintenance services described in
Section 4 below.  Basic Maintenance Services are available only with respect to
the current release and the releases made in the prior 12-month period.
 
1.4  “Computer System” shall mean the manufacturer-supplied equipment and
software owned, leased or licensed by Client and installed at the Location and
upon which the Software will operate, as more specifically set forth in each
Exhibit C-1n
 
1.4  “Documentation” shall mean the Software documentation specified on each
Exhibit C-1n.
 
1.5  “Enhancements” are modifications made to the Software that add program
features or functions not originally within the Software.  Enhancements are
developed by StoneRiver either on its own initiative or in response to a
client’s business requirements on a fee-for-services basis.  Enhancements are
either added to Base Software through the release process or licensed to
StoneRiver clients who are licensees of the Software, upon payment of additional
license and/or maintenance fees; provided, however, that StoneRiver shall not
charge Client additional license fees for Enhancements that are funded solely by
Client.  If Client elects not to license any Enhancement(s) provided on a
separately licensed basis, such election shall not prevent or adversely affect
Use of the Software System.
 



1.6  “Exhibit C-1n” shall mean each Exhibit C-1 entered into by the parties and
when so entered into shall be deemed a part of this Exhibit.  Each Exhibit C-1
shall follow sequential alphabetical order as each is entered into by the
parties.  Exhibit C-1A is attached hereto and accepted with the signing of this
Exhibit.
 
1.7  “Location” shall mean only the premises identified on each Exhibit C-1n.
 
1.8  “Maintenance Fee” shall mean the annual fee for Basic Maintenance Services
specified in Exhibit C-1A and any subsequent Exhibit C-1n.
 
1.9  “Modifications” are changes made by StoneRiver to the
Software.  Modifications may be either Enhancements or Upgrades as determined in
the sole and reasonable judgment of StoneRiver.   StoneRiver reserves the right
to develop other software and systems outside of the functional scope of the
Software that can operate separately and interface with the Software and which
are separately licensed by StoneRiver to its clients.  Such other software and
systems are not and will not be deemed to be “Modifications” as that term is
defined herein.
 
1.10  “Non-conformity” shall mean a failure of Software to perform in
substantial accordance with the functions described in the Documentation.
 
1.11  “Operational Support” shall mean optional StoneRiver services available,
at Client request, to support Client's Software operation.
 
1.12  “Software” shall mean the Base Software and all Upgrades and Enhancements
added to the Base Software through StoneRiver software releases distributed to
its general client base as part of Basic Maintenance Services, together with one
set of Software Documentation as specified in each Exhibit C-1n.  Software does
not include separate, independent, and stand-alone modules or subsystems that
Client has developed and maintained without StoneRiver's assistance.



1.13  “Software System” shall mean the Software and Third Party Software.
 
1.14  “Taxes” shall mean all sales, use, excise, value added, and other taxes
and duties however designated levied by any taxing authority.  Taxes shall not
include any levies by any taxing authority based on StoneRiver's net income.
 
1.15  “Third Party” shall mean any party other than StoneRiver, and its
employees, agents, and subcontractors, and Client.
 
1.16  “Third-Party Software” shall mean software provided by StoneRiver that is
owned or licensed by Third Parties as identified on each Exhibit C-1n.  Software
obtained by Client directly from any source other than StoneRiver is not Third
Party Software for the purposes of this Exhibit.
 
1.17  “Total License Fee” shall mean the initial license fee and any additional
license fees or use fees, such as the TPA/BPO fee, as specified on each Exhibit
C-1n for Software.
 
1.18  “Upgrades” shall mean changes made to maintain compatibility with new
system software releases or to improve previously existing features and
operations within Software.
 
1.19  “Use” shall mean copying or loading any portion of the Software from
storage units or media into any equipment for the processing of data by the
Software System, or the operation of any procedure or machine instruction
utilizing any portion of either the computer program or instructional material
supplied with the Software System.  Use is limited to type of operations
described in the Documentation solely to process Client's own work, including
without limitation Client’s own work as an administrator for Third-Parties
(“TPA/BPO”).  Use specifically excludes any other service bureau or time-share
services to Third Parties without StoneRiver's prior written consent and payment
by Client of additional fees in accordance with mutually agreed terms.



2.     License
 
2.1  StoneRiver, by itself or through its affiliate executing Exhibit C-1n,
agrees to furnish the Software System to Client and does hereby grant to Client
a personal, perpetual (except as stated in this paragraph), nontransferable
license to Use the Software System at the Location on the Computer System, but
subject to such limitations as may be specified in each Exhibit C-1n.  The
license shall terminate only if (i) StoneRiver terminates this Exhibit C in
accordance with Section 11 below or (ii) StoneRiver terminates the Agreement in
accordance with Section 11 of the Master Agreement, provided, however, that any
termination for non-payment of fees (other than the TPA/BPO fee) will not
terminate the license.  Termination for non-payment of the TPA/BPO fee will
terminate Client’s right to use the Software System for TPA/BPO services, but
will not otherwise affect the license..
 
2.2  Client may change the Location in the event Client transfers its data
processing department to a new location within the same country.  Client shall
provide StoneRiver with 15 days advance notice of any proposed transfer of
operations.  Assistance by StoneRiver related to the transfer shall be
chargeable at StoneRiver's then current professional service rates.  Client
shall reimburse StoneRiver for any out-of-pocket expenses.
 
2.3  StoneRiver prohibits the copying of any portions of the Software System
except that Client may copy reasonable quantities of any Documentation; and may
copy machine language code, in whole or in part, in reasonable quantities, in
printed or electronic form, for use by Client in accordance with this Exhibit at
the Location for archive, back-up, or emergency restart purposes, or to replace
copy made on defective media.  The original, and any copies of the Software
System, or any part thereof, shall remain StoneRiver's property or the property
of StoneRiver's licensors.
 
2.4           Client shall maintain any such copies and the original at the
Location and one Client archive site (“Archive Site”) in the same
country.  Client may transport or transmit a copy of the Software System from
the Location or the Archive Site to another location in the same country as the
Location for back-up use in accordance with this Exhibit when required by
Computer System malfunction or for disaster recovery and disaster recovery
testing purposes, provided that the copy or original is destroyed or returned to
the Location or Archive Site when the malfunction is corrected or the disaster
recovery or testing is over.  Client shall reproduce and include all copyright
and other proprietary notices on all copies, in whole or in part, in any form,
of the Software System made as specified herein.
 
2.5  Client shall not decompile, disassemble, or otherwise reverse engineer the
Software System.
 
2.6  Third Party Software is provided to Client under the following supplemental
terms:
 
(i)  Use of Third Party Software shall be restricted to Use as part of the
Software System.
(ii) StoneRiver and Third Party Software owners shall not be liable for any
damages, whether direct, indirect, incidental, or consequential arising from the
use of the Third Party Software.
(iii)  Publication of benchmark tests of Third Party Software is permitted only
in writing by an authorized officer of StoneRiver and the Third Party Software
owner.
(iv)  Third Party Software owners are hereby designated as third party
beneficiaries of this Exhibit as it relates to their software.
(v)  Third Party Software is not specifically developed, or licensed for use in
any nuclear, aviation, mass transit, or medical application or in any inherently
dangerous applications.  Third Party Software owners and StoneRiver shall not be
liable for any claims or damages arising from such use if Client uses the
Software System for such applications.
 
2.7  StoneRiver grants Client the right to Use of any Software System
modifications furnished or authorized by StoneRiver pursuant to the Agreement
according to the terms of this Exhibit.
 
2.8  Unless hosted by StoneRiver under the terms of the Master Agreement, Client
shall obtain and maintain at its own expense such data processing and
communications equipment and supplies as may be necessary or appropriate to
facilitate Use of the Software System in accordance with this Exhibit.



3.     License Fees
 
     Client agrees to pay the Total License Fee(s) in accordance with the
payment schedule set forth in each Exhibit C-1n.







4.  Maintenance Services Terms
 
4.1  StoneRiver, by itself or through its affiliate executing Exhibit C-1n,
agrees to provide Client the following Basic Maintenance Services:



(a)
(a)      Provide software releases to include Enhancements not separately
licensed, Upgrades, and software fixes to correct Software Non-conformities.
Client agrees to provide StoneRiver with reasonable assistance and information
in connection therewith.  Installation services provided by StoneRiver for
releases are chargeable by StoneRiver at its then-current professional services
rates.
 
(b)
 
(b)      Help Desk Support.  Except as stated in Exhibit C-2, upon Client’s
production use of the Software System, StoneRiver will provide up to 10 hours
per month of reasonable help desk support during normal business hours.  For
help desk support over 10 hours or not during normal business hours, Client will
be charged StoneRiver's then-current professional service rates.  Client
understands and agrees that no carryforward or credit will be applicable for any
help desk support hours not utilized by Client in any given month.
 
(c)
 
(c)      Additional Basic Maintenance Services.  The additional terms for Basic
Maintenance Services in Exhibit C-2 apply to the parties.



4.2  The Maintenance Fee and Maintenance Fee adjustment terms are specified on
each Exhibit C-1n.  Unless specified otherwise in Exhibit C-1n, Maintenance Fees
are subject to annual increase on each anniversary date of this Exhibit upon 30
days written notice in the form of StoneRiver’s renewal invoice to Client and
shall also be subject to increase following delivery of new release(s) or
changes in the limitations or specifications described in Exhibit
C-1n.  Although failure to pay the maintenance fee is not a cause for
termination of the license, StoneRiver is not obligated to provide any
maintenance services unless Client’s payments for Maintenance Fees are current.
4.3  Client agrees to train its current and future employees on the technical
and user operations of the Software at Client’s sole cost.  Upon Client’s
request and the signing of a mutually agreed Work Order, StoneRiver may provide
such training.
 
4.4.  StoneRiver may utilize remote diagnostic software and remote communication
services in providing services hereunder.  Client shall pay the cost, if any, of
such software and communication services and shall cooperate and assist
StoneRiver to expedite resolution of all Non-conformities.
 
4.5 Should StoneRiver's review of any Non-conformity indicate, in StoneRiver's
reasonable opinion, that the reported problem is not a Software defect but is
due to other causes, including, without limitation, input not in accordance with
specifications, Client's abuse or misuse of the Software System, or by a
modification or addition to the Software System not performed by StoneRiver, or
by Client's failure to properly maintain the Computer System or to install the
required system software release as instructed by StoneRiver, then:
 
(i)  Client agrees to pay StoneRiver for the work performed by StoneRiver in
investigating the problem at StoneRiver's then-current professional services
rates, including reimbursement by Client for any out-of-pocket expenses incurred
by StoneRiver, and
 
(ii)  StoneRiver, at Client's request, shall advise Client whether StoneRiver
can correct or assist in resolving such problem, and the terms under which
StoneRiver shall undertake same.  Upon written acceptance by Client, StoneRiver
shall correct or assist in resolving the problem in accordance with such terms.
 
4.6  Network-related problems are not covered under Basic Maintenance
Service.  In the event StoneRiver does provide services to resolve such
problems, Client agrees to pay StoneRiver's then-current professional services
rates and to reimburse StoneRiver for any out-of-pocket expenses incurred by
StoneRiver.
 
4.7  Client agrees to pay the reasonably incurred travel and living expenses of
any employees of StoneRiver and its authorized contractors who render Basic
Maintenance Services on Client’s site under this Section 4 of this Exhibit.
 
4.8  In the event Maintenance Services hereunder are terminated or expire and
Client subsequently requests reinstatement of Maintenance Services by
StoneRiver, Client understands and agrees that reinstatement of such Maintenance
Services will require the payment by Client to StoneRiver of additional fees,
which may include, without limitation, additional license fees, maintenance
fees, system recertification fees, and/or professional services fees, all at
StoneRiver’s then-current rates.
 
5.     Term
 
5.1  Subject to the termination provisions of the Master Agreement, the term of
this Exhibit shall begin on the Effective Date and continue as set forth in
Section 2.1 of this Exhibit until terminated as provided herein.
 
5.2  Unless specified otherwise in Exhibit C-1n, the provision of Basic
Maintenance Services by StoneRiver shall begin on the Effective Date and shall
continue for an initial noncancellable term of 5 years and thereafter, the
provision of maintenance services by StoneRiver shall be automatically renewed
for successive 1 year terms at StoneRiver's then-current fees for all Software
then licensed hereunder unless terminated by either Party in accordance with the
applicable Exhibit C-1n.
 
6.     Equipment Terms
 
Client will utilize equipment that meets or exceeds the minimum standards
established by StoneRiver for the implementation and operation of the Software
System.
 
7.     Performance
 
7.1  Client shall give StoneRiver full access to the Location, Software, and
Computer System to enable StoneRiver to provide Services and shall make
available information, facilities, personnel, and services reasonably required
by StoneRiver for the performance of its obligations hereunder.
 
7.2  The Base Software shall be deemed accepted by Client upon delivery to
Client by StoneRiver.
 
7.3  Work in determining the nature of any problem or in making Software
corrections, amendments, or additions may be carried out at StoneRiver's site or
the Location, at StoneRiver's discretion.
 
7.4  Client agrees to maintain the Computer System, Software, and Third Party
Software in accordance with StoneRiver's then current specified minimum
configuration during the term hereof, or contract with StoneRiver to so provide.
 
7.5  Each Party shall be responsible for ensuring that its systems are capable
of passing and/or accepting date formats from and/or to the other Party’s
system.
 
8.     Third Parties
 
8.1  StoneRiver shall have no liability for any claim based upon:
 
   (i)  use of any part of Software in combination with materials, software, or
equipment not provided by StoneRiver; or
 
(ii)  modifications made by Client or any Third Party.
 
9.     Title
 
9.1  Except as provided in the next sentence, nothing in this Agreement shall
convey to Client any title to or any rights in the Software System, including,
without limitation any Modifications thereto; all proprietary rights in and
ownership thereof being exclusively held by StoneRiver and/or StoneRiver’s
licensors.  Client's sole right in relation to the Software System and any
Modifications thereto is Use of same for the duration of the license therefore
granted pursuant to this Exhibit and under the terms and conditions contained
herein.
 
9.2  The Software System and all Software System Modifications, Enhancements, or
Upgrades, and all patents, copyrights, and other proprietary rights related
thereto are the sole and exclusive property of StoneRiver or StoneRiver’s
licensors, whether made by StoneRiver, Client, or any of their employees or
agents.  Client shall execute documents reasonably required by StoneRiver to
perfect such rights.
 
9.3  All information, reports, studies, software, whether object or source code,
flow charts, diagrams, workflow, operational procedures, training manuals, test
scripts, test plans, project plans, and other tangible or intangible material of
any nature whatsoever produced by or as a result of any of the services
performed hereunder by StoneRiver or jointly with Client, shall be the sole and
exclusive property of StoneRiver or its affiliate.  Client shall be entitled to
Use of all such work product produced by StoneRiver in accordance with the terms
and conditions of this Exhibit.
10.    Non-Disclosure
 
10.1  StoneRiver has granted Client the limited right to Use of the Software
System as provided herein.  In addition to the terms in Section 5
(Confidentiality and Ownership) of the Master Agreement, Client hereby
acknowledges and agrees that the following is StoneRiver Information:
 
   (i)  the Software System, including all specifications, work product,
translations and other materials developed by StoneRiver and StoneRiver's
licensors; and
 
   (ii)  the terms and conditions of this Exhibit contain highly confidential,
unique, secret, and valuable information of StoneRiver and StoneRiver’s
licensors.  Client agrees that it shall not sell, transfer, publish, disclose,
display or otherwise make available to others the Software System, any materials
relating to or forming a part of the Software System or any other StoneRiver
proprietary information without StoneRiver's prior written consent.  Client
agrees to secure and protect the Software System and proprietary information and
to take appropriate action by written agreement with its employees who are
permitted access to such materials to satisfy its obligations hereunder.  With
StoneRiver’s prior consent, Client may share Information and materials about the
Software System with Client’s customers for which Client Uses the Software
and/or the Software System as is reasonably necessary in Client’s role as an
administrator for such customers provided such customers have agreed in writing
to secure and protect the Software System and other proprietary information in
accordance with the terms of this Exhibit C and Section 5 of the Master
Agreement.  Client further agrees to exercise commercially reasonable efforts to
assist StoneRiver in identifying and preventing any use or disclosure of any
portion of the Software System or proprietary information.  All Client
obligations and undertakings relating to confidentiality and nondisclosure shall
survive the termination of this Exhibit for any reason.
 
10.2  Client shall permit StoneRiver's authorized representatives at all
reasonable times during Client's normal hours of operation to audit Client's Use
at the Location to determine that the provisions of this Exhibit are being
faithfully performed.  For that purpose, StoneRiver shall be entitled to enter
into any of Client's premises and Client hereby irrevocably grants authority to
StoneRiver and authorized representative to enter such premises for such
purpose.  Any such audit shall be conducted in such a manner as to minimize the
disruption to Client's business.
 
10.3  StoneRiver shall promptly notify Client if StoneRiver becomes aware of any
breach of confidence relating to Client Information and give Client all
reasonable assistance in connection with StoneRiver's investigation of same.
Client shall promptly notify StoneRiver if Client becomes aware of any breach of
confidence relating to the Software System or other proprietary information and
give StoneRiver all reasonable assistance in connection with StoneRiver's
investigation of same.
 
11.  Termination
 
11.1  The termination of this Exhibit by StoneRiver and in accordance with the
terms of this Section 11 or the termination of the Agreement by StoneRiver and
in accordance with the terms of Section 11 of the Master Agreement shall
automatically, and without further action by StoneRiver, terminate and
extinguish the license granted in Section 2 of this Exhibit, and all rights in
and to Software shall automatically revert irrevocably to
StoneRiver.  StoneRiver shall have the right to take immediate possession of the
Software System and all copies thereof wherever located without further notice
or demand.
 
11.2  If Client violates any of the non-assignment provisions of the Agreement
and fails to remedy any such breach within five days of notice thereof from
StoneRiver, StoneRiver may terminate this Exhibit without further notice.  If
Client violates any of the non-disclosure provisions or Software or Software
System Use provisions of this Exhibit, StoneRiver may terminate this Exhibit
immediately upon written notice.
 
11.3  If Client violates or fails to perform any of the terms or conditions
other than those specifically expressed in Sub-section 11.2 and fails to remedy
any such breach within 30 days of notice thereof from StoneRiver, or if Client
shall become insolvent or ceases to do business, then StoneRiver may give notice
declaring this Exhibit is terminated at the expiration of such notice period.
 
11.4  Exercise of either Party's right of termination shall not prejudice legal
rights or remedies either Party may have against the other at law or in equity
in respect of any breach of the terms of this Exhibit.
 
11.5  Client's failure to pay the TPA/BPO fee in Exhibit C-1A, Section IV on a
timely basis is cause for termination of Client’s ability to provide TPA/BPO
services.
 
12.  Export
 
12.1  Limit on Export.  Client shall not export, or re-export, directly or
indirectly, any Software licensed from StoneRiver or any technical data derived
therefrom to any country for which the United States government or any agency
thereof may require an export license or other government approval without first
acquiring that license or approval.
 
12.2  Compliance.  Client agrees that with respect to compliance with the United
States export control and trade sanction laws and regulations (collectively,
“Export Laws”):  (i) Client will comply with such Export Laws regarding the
Software and technical data; (ii) Client will permit audits or reviews by
StoneRiver covering the Software and data export activity; and (iii) StoneRiver
reserves the right to suspend performance of its obligations under this Exhibit
in cases of noncompliance by Client of such Export Laws.








     IN WITNESS whereof this Exhibit has been executed as of the Effective Date
by the following duly authorized representatives:





UTG, Inc.
 
Stone River, Inc.
 
By:
 
/s/ Theodore C. Miller
 
 
By:
 
/s/ Costa John
 
Name:
 
Theodore C. Miller
 
 
Name:
 
Costa John
 
Title:
 
Sr. Vice President
 
 
Title:
 
CFO







Exhibit C-1A
ID3


This Exhibit C-1A is executed pursuant to the Exhibit C -License and Service
Exhibit dated May 28, 2011, to the Master Agreement dated May 28, 2008, by and
between UTG, Inc (“Client”) and StoneRiver, Inc. (“StoneRiver”).


I.
Term of License:  Perpetual, except as stated in Exhibit C, Section 2.



Software
ID3 Base System up to the release current at the time of the last payment of the
Basic Monthly Maintenance Fee. ,  (in both source and object code formats)
Software Documentation
ID3 Database Manual, ID3 Configuration Manual, ID3 User References Manual, ID3
Reports Manual, ID3 Online Panel Documentation
Location
All Software will reside at StoneRiver data center
Initial License Fee
N/A
Archive Site
StoneRiver archive site



II.
Basic Maintenance Services:



ID3 Base System
Monthly Amount
Basic Maintenance Monthly Fee
$8,666.00







Client shall pay for and receive Basic Maintenance Services from the Effective
Date to February 29, 2016.  Thereafter, Basic Maintenance Services shall renew
at then-current prices (subject to the maximum stated below) for consecutive
annual periods unless either Party gives the other Party notice of non-renewal
given at least 60 days prior to expiration of the then-current term.  If Client
stops Basic Maintenance Services following such a notice of non-renewal and
thereafter wants to reinstate Basic Maintenance Services, then Client will pay
StoneRiver for the lapsed period and the next year’s fee at StoneRiver’s then
current rates.  The maximum annual increase in the Basic Maintenance Fee is the
change in the Consumer Price Index (Bureau of Labor Statistics CPI-U, All Urban
Consumers) for the prior year. The CPI increases are further capped (starting in
the second year) at 2%, 3%, 3% and 4% respectively.  There is no CPI increase
cap after the fifth year.  Client will be notified of any annual increase at
least 30 days prior to expiration of the then-current term.





IV.
Third Party Administrator/Business Process Outsourcing (“TPA/BPO”) Additional
Use Fee:



StoneRiver grants Client a non-exclusive right to contract TPA/BPO services with
Client’s customers using the Software System.


For each block of business contracted the following additional use fees will
apply:

 
Per policy rate of $.05 per policy for active or terminated policies with a
minimum monthly fee of $2,500 for blocks of TPA/BPO policies fewer than 50,000.



Blocks of business that are not classified as TPA/BPO because they are Client’s
own work will not be subject to this fee and will be covered in the Monthly
Processing Fee in Exhibit A-2. The following existing blocks will be included in
the monthly processing fee: GEL, IOV, UGL and ACL.  As a result, those blocks
will not be subject to the TPA/BPO additional use fee.



       IN WITNESS whereof this Exhibit C-1A has been executed as of the
Effective Date shown hereinabove by the following duly authorized
representatives:







UTG, Inc.
 
Stone River, Inc.
 
By:
 
/s/ Theodore C. Miller
 
 
By:
 
/s/ Costa John
 
Name:
 
Theodore C. Miller
 
 
Name:
 
Costa John
 
Title:
 
Sr. Vice President
 
 
Title:
 
CFO









EXHIBIT C-2
ADDITIONAL BASIC MAINTENANCE SERVICES


A.
Basic Maintenance Services:  StoneRiver intends to enhance the Software as
reasonably desired by StoneRiver's clients to the extent StoneRiver's Basic
Maintenance Services revenues can reasonably fund such enhancements.  To that
end, StoneRiver will consider the needs and desires of each client in allocating
Basic Maintenance Services resources.  Either StoneRiver or a client may propose
enhancements to the Software.  StoneRiver will periodically notify Client of the
enhancements proposed, the order and associated revenues can reasonably fund,
time in which StoneRiver expects to implement them, and the amount that
StoneRiver has determined.  StoneRiver will seek Client's input on the
enhancement schedule
 
In addition to those Basic Maintenance Services specified in this Exhibit,
further services may be made available on a mutually agreed schedule at
StoneRiver's standard professional service rates.
 
B.
 
Support of Operations System Software Releases:
StoneRiver intends that the Software will operate under the current and future
releases of the operating system software furnished by the manufacturer and any
updated versions of such releases or any new releases that will be supported by
its manufacturer and used by Client, provided that the manufacturer continues
full upward compatibility with respect to the operating system. StoneRiver
recognizes the potential for change in operating system software support levels
over the term of this Agreement.  StoneRiver will notify Client of any change in
operating system software support.  StoneRiver will use its commercially
reasonable efforts to provide Client any Program Temporary Fixes ("PTF's")
required to enable the current release to operate under new Operating System
Software releases within a period of 12 months following their general
release.  If this Agreement is still in effect at the time of the next available
system release, then these PTF's will be made part of such system release.
 
C.
 
Support ID3 System Releases:  StoneRiver will provide support for the current
release and next most previous release.  StoneRiver will use commercially
reasonable efforts to support earlier versions as Professional Services and at
the rates and subject to the terms of this Agreement, or the then-applicable
rates in effect.
 
D.
 
Telephone Consultation: StoneRiver will make available to Client reasonable
telephone consultation to assist in implementation and/or utilization of the
current release or the previous release. In the event StoneRiver deems the
telephone consultation requested by Client to be unreasonable or excessive, the
StoneRiver will notify Client of the terms and condition under which the
consultation requested by Client will be provided.
 
E.
 
System Documentation: An electronic copy of the release documentation of the
current release or the previous release is available on-line.
 
F.
 
Special Programming Services: Should StoneRiver become involved in any
resolution of a non-StoneRivererror, or upon other request of Client, StoneRiver
may from time to time make programming services available to Client. Client will
pay StoneRiver for these services on a Time and Materials Basis at current
published rates or the then-applicable rates in effect. In these instances, a
one (1) hour minimum charge for services provided from StoneRiver offices and an
eight (8) hours minimum charge for each day services are performed at Client’s
site will apply.
 
G.
 
Cooperation: Client will cooperate with StoneRiver as may be reasonably
necessary to enable StoneRiver to properly perform its obligations under this
Exhibit.
 
H.
 
Regular Enhancements:  StoneRiver will provide Client with updates, releases,
and enhancements to the Software normally provided its clients under Basic
Maintenance Services. Installation of updates, releases, and enhancements will
be Client's responsibility. StoneRiver intends that the system will conform to
new laws and regulations which are of general applicability throughout the
United States life insurance industry. Client acknowledges that each Software
System Release must be installed in appropriate sequence, which sequence shall
be made known to Client by advance written notice. Any failure of the current
release or the next most previous release to conform to the Documentation caused
by Client's failure to so install will not constitute Non-conformity.
 
 
I.
 
Diagnosis and Correction of Problems:  The following table addresses severities
as is provided in the online support software document for clients:
   



Severity
Definition
Description
0
Critical
Production is at a stand-still. Abend in major daily process such as event
cycle, valuations, issuing policies, or values processing.
1
Serious
Causes widespread invalid results. Involves more than one product, occurs in
production, occurs in testing for conversion or testing for upgrades. Workaround
is administratively complex and difficult.
2
Medium
Viable workaround exists or occurs in testing for upgrades.
3
Minor
Document changes or inconsistencies. Examples: Rewording of message, panel
changes, cosmetic changes, spelling, or abbreviations.
4
Enhancement
Request for an enhancement to ID3.
5
Questions
Submission of questions about ID3 processing.




 
For critical severities StoneRiver will apply immediate attention to the problem
until it is resolved. In addition, where necessary and practical, StoneRiver
will devise a viable “work around” while proceeding as soon as practicable to
implement a permanent correction. Client agrees to supply to StoneRiver data and
assistance as many reasonably be required to correct such failure to conform.
StoneRiver’s obligation to correct Nonconformities within the time frames set
forth above is conditioned upon Client’s provision of all reasonably necessary
cooperation and assistance as requested by StoneRiver in connection with the
resolution of each such Nonconformity.  Client and StoneRiver acknowledge that,
under the terms of the license of the Software, certain modifications may have
been made to the Client’s version of the Software that are peculiar to Client’s
needs and/or have not been included by StoneRiver in its base Software. If
StoneRiver provides such services to correct a Nonconformity error, Client will
pay for them on a Time and Material Basis at current published rates.






